Name: Commission Regulation (EEC) No 510/87 of 19 February 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 2. 87 Official Journal of the European Communities No L 51 /29 COMMISSION REGULATION (EEC) No 510/87 of 19 February 1987 fixing the amount of the subsidy on oil seeds subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore not be determined ; whereas the amounts of the subsidy should therefore only be applied on a temporary basis and should be confirmed or replaced once the effects of the system of maximum guaranteed quantities for colza and rape seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3923/86 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3776/86 (9), as last amended by Regulation (EEC) No 421 /87 (10) ; Whereas, in the absence of the target price for the 1987/88 marketing year for colza and rape seed, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed has been obtainable only provisionally on the basis of the target price for the marketing year 1986/87 ; whereas this amount may, there ­ fore, be applied on a temporary basis and should be confirmed or replaced when the indicative price of the 1987/88 marketing year is known ; Whereas estimated production of colza and rape seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (u) shall be as set out in the Annexes hereto. 2 . The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 and Article 12 of Regulation (EEC) No 476/86 shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal . 3 . The amount of the subsidy in the case of advance fixing for July 1987 for colza and rape seed will, however, be confirmed or replaced as from 20 February 1987 to take into account the indicative price, and like measures, which is fixed for these products for the 1987/88 marke ­ ting year. 4 . However, the amount of the subsidy in the case of advance fixing for July 1987 for colza and rape and for August will be confirmed or replaced as from 20 February 1987 to take into where appropriate, the effects of the application of the system of maximum guaranteed quanti ­ ties for colza and rape seed. Article 2 This Regulation shall enter into force on 20 February 1987 . (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 133 , 21 . 5 . 1986, p . 8 . (3) OJ No L 164, 24. 6 . 1985, p . 11 . (4) OJ No L 367, 27 . 12. 1986, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p . 9 . ( «) OJ No L 146, 31 . 5 . 1986, p . 25 . 0 OJ No L 133, 21 . 5 . 1986, p . 12. (') OJ No L 133 , 21 . 5. 1986, p . 14. O OJ No L 349, 11 . 12. 1986, p . 34. (10) OJ No L 42, 14. 2. 1987, p . 29 . (") OJ No L 266, 28 . 9 . 1983, p. 1 . No L 51 /30 Official Journal of the European Communities 20 . 2. 87 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 February 1987. For the Commission Frans ANDRIESSEN Vice-President 20 . 2. 87 Official Journal of the European Communities No L 51 /31 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) \ Currentmonth 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 0,610 0,000 36,482 0,610 0,000 36,604 0,610 0,000 37,096 0,610 0,000 36,689 0,610 0,000 36,695 0,610 0,000 32,569  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 87,89 99,03 1 704,03 250,34 307,73 27,482 20,209 54 761 3 570,75 88,21 99,39 1 709,57 250,95 308,66 27,546 20,208 54 907 3 545,37 89,39 100,71 1 732,63 254,24 312,86 27,929 20,516 55 556 3 579,17 88,54 99,74 1 712,83 250,67 3Q9,26 27,438 20,177 54 996 3 496,45 88,55 99,76 1 713,11 250,72 309,31 27,443 20,182 55 005 3 497,49 78,99 88,95 1 515,54 221,90 273,74 24,119 17,456 48 425 2 931,87 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 88,94 4 288,63 0,00 5 185,30 88,94 4 299,88 0,00 5 189,19 88,94 4 371,54 0,00 5 235,04 88,94 4 279,14 0,00 5 151,75 88,94 4 280,13 0,00 5 152,84 88,94 3 671,16 0,00 4 482,53 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 51 /32 Official Journal of the European Communities 20 . 2 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 6th month (') 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in : 1,860 1,250 37,732 1,860 1,250 37,854 1,860 1,250 38,346 1,860 1,250 37,939 1,860 1,250 37,945 1,860 1,250 33,819  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 90,88 102.40 1 762,62 259,22 318.41 28,460 20,993 56 685 3 716,59 91,19 102,75 1 768,17 259,83 319,34 28,525 20,992 56 831 3 691,22 92,38 104,08 1 791,22 263,12 323,54 28,907 21,300 57 480 3 725,02 91,52 103,11 1 771,42 259,55 319,94 28,416 20,961 56 920 3 642,30 91,54 103,12 1771,70 259,60 320,00 28,422 20,966 56 930 3 643,34 81.97 92,31 1 574,14 230,78 284,42 25.098 18,240 50 350 3 077,71 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 271,19 4 470,88 189,77 5 375,07 271,19 4 482,13 189,77 ' 5 378,96 271,19 4 553,79 189,77 5 424,81 271,19 4 461,39 189,77 5 341,52 271,19 4 462,38 189,77 5 342,61 271,19 3 853,41 189,77 4 672,30 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 20 . 2. 87 Official Journal of the European Communities No L 51 /33 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') : 1,720 0,000 42,142 1,720 0,000 42,812 1,720 0,000 42,100 1,720 0,000 42,179 1,720 0,000 42,179  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 101,62 114,50 1 967,78 288,27 355,07 31,635 23,068 63 113 4 053,57 103,21 116,29 1 999,22 293,08 360,82 32,165 23,504 64 151 4 111,92 101,58 114,44 1 965,52 287,29 354,52 31,547 22,91 1 62 842 3 960,24 101,86 114,75 1968,60 287,42 355,22 31,445 22,977 63 111 3 958,83 101,86 114,75 1 968,60 287,42 355,22 31,445 22,977 63 111 3 958,83 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3 . Compensatory aids :  in Spain (Pta)  in Portugal (Esc) 250,77 4 022,92 0,00 6 610,63 6 396,12 3 970,73 6 363,89 250,77 4 121,98 0,00 6 712,46 6 494,64 4 072,83 6 464,28 250,77 4 005,73 0,00 6 542,63 6 330,32 3 958,32 6 301,04 250,77 3 986,78 0,00 6 545,60 6 333,20 3 940,46 6 304,58 250,77 3 986,78 0,00 6 545,60 6 333,20 3 940,46 6 304,58 (') For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380 . ANNEX IV Exchange rate of the ECU to be used (or converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 2nd month 3rd month 4th month 5th month 6th month DM Fl Bfrs/Lfrs FF Dkr £ Irl £ Lit Dr Esc Pta 2,061950 2,327110 42,68.6300 6,864100 7,789750 0,775184 0,744432 1 467,87 151,61000 160,31500 145,60900 2,056710 2,323540 42,704500 6,872710 7,810730 0,779139 0,746556 1471,06 153,74100 161,84400 146,20600 2,050680 2,319460 42,733300 6,882680 7,833210 0,783658 0,748980 1 475,09 155,79900 163,03600 146,89400 2,045650 2,315420 42,743600 6,892890 7,851100 0,787594 0,751039 1 478,54 157,70500 164,19000 147,43600 2,045650 2,315420 42,743600 6,892890 7,851100 0,787594 0,751039 1 478,54 157,70500 164,19000 147,43600 2,030290 2,304010 42,790800 6,924390 7,913490 0,796912 0,757023 1 489,13 164,38200 167,51000 149,22900